Name: Commission Regulation (EC) No 1492/2003 of 25 August 2003 derogating, for the marketing year 2003/04, from Regulation (EC) No 2316/1999 as regards the use of land set aside in Sweden
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural activity;  economic policy;  Europe;  agricultural structures and production;  European Union law
 Date Published: nan

 Important legal notice|32003R1492Commission Regulation (EC) No 1492/2003 of 25 August 2003 derogating, for the marketing year 2003/04, from Regulation (EC) No 2316/1999 as regards the use of land set aside in Sweden Official Journal L 214 , 26/08/2003 P. 0008 - 0009Commission Regulation (EC) No 1492/2003of 25 August 2003derogating, for the marketing year 2003/04, from Regulation (EC) No 2316/1999 as regards the use of land set aside in SwedenTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(1), as last amended by Regulation (EC) No 1038/2001(2), and in particular Article 9 thereof,Whereas:(1) Commission Regulation (EC) No 2316/1999 of 22 October 1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops(3), as last amended by Regulation (EC) No 1035/2003(4), sets the terms on which area payments are granted for certain arable crops. Under Article 19(2) and (3) of Regulation (EC) No 2316/1999 areas set aside must remain so for a period commencing on 15 January at the latest and ending on 31 August at the earliest and, except as otherwise provided for, may not be used for agricultural production or a lucrative purpose.(2) Certain regions of Sweden have experienced excessively heavy rainfall in July 2003; this has seriously affected fodder supplies and resulted in severe income losses for livestock farmers because they have been obliged to sell their stock when its normal feed has been unavailable.(3) It is therefore advisable to find supplementary fodder supplies for feeding livestock between now and the autumn.(4) A derogation from Regulation (EC) No 2316/1999 should therefore be introduced whereby the affected regions may allow arable crop set-aside land to be used for animal feed purposes before expiry of the set-aside period, while introducing measures to disallow any lucrative utilisation of such land.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. By way of derogation from Article 19(2) and (3) of Regulation (EC) No 2316/1999, the Swedish regions listed in the Annex to this Regulation may allow land declared as set-aside to be used for animal feed purposes in the 2003/04 marketing year.2. Sweden shall take all necessary measures to ensure that the set-aside land indicated in paragraph 1 is not used for lucrative purposes, and in particular that no dried fodder production aid under Council Regulation (EC) No 603/95(5) is granted on crops from it.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply with effect from 1 August 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 August 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 1.(2) OJ L 145, 31.5.2001, p. 16.(3) OJ L 280, 30.10.1999, p. 43.(4) OJ L 150, 18.6.2003, p. 24.(5) OJ L 63, 21.3.1995, p. 1.ANNEXSwedenKalmar lÃ ¤nJÃ ¶nkÃ ¶pings lÃ ¤n